137 S.E.2d 810 (1964)
262 N.C. 481
Elda VETTORI
v.
S. S. FAY (widower) et al.
No. 91.
Supreme Court of North Carolina.
September 23, 1964.
*811 Lee, Lee & Cogburn, Asheville, for plaintiff.
Wade Hall, Asheville, for defendants.
PER CURIAM.
G.S. § 41-2 abolished survivorship only where it follows as a legal incident to an existing joint tenancy. Jones v. Waldroup, 217 N.C. 178, 187, 7 S.E.2d 366. It does not operate to prohibit persons from entering into written contracts as to lands so as to make future rights of the parties depend upon survivorship. Bunting v. Cobb, 234 N.C. 132, 135, 66 S.E.2d 661. A deed, duly signed, sealed and delivered, is an executed contract. Edwards v. Batts, 245 N.C. 693, 698, 97 S.E.2d 101. A grantee, by acceptance of a duly executed deed, becomes bound by the stipulations, recitals, conditions and limitations therein contained, even though he has not signed the deed. Story v. Walcott, 240 N.C. 622, 624, 83 S.E.2d 498; Raynor v. Raynor, 212 N.C. 181, 193 S.E. 216. The public record of a registered and probated deed raises a rebuttable presumption that the original was duly executed and delivered. Lance v. Cogdill, 236 N.C. 134, 136, 71 S.E.2d 918. In the case at bar, the court found as a fact that plaintiff and Blanche Loftain executed and delivered a deed of trust conveying the locus in quo as security for an indebtedness of $2000 payable to T. C. Fogel and wife, the grantors in the deed in question. The deed of trust is dated evenly with the deed and was registered 14 minutes after the deed was registered. This deed of trust furnishes evidence of the acceptance of the deed, according to its terms, by Blanche Loftain. The conclusion of the court that the deed was a written contract and that its provisions were binding upon and between the grantees is sustained.
The deed clearly provides for sole ownership in the survivor of the two grantees. The contention of defendants that the marriage of Blanche Loftain after the execution, delivery and acceptance of the deed severed the unity of title and possession is without merit. Constitution of North Carolina, Art. X, s. 6; G.S. § 52-1.
The judgment below is
Affirmed.